      CASE 0:20-cv-00407-PJS-BRT Document 23 Filed 05/18/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 WILLIAM EARL LOGAN‐BEY, a/k/a                  Case No. 20‐CV‐0407 (PJS/BRT)
 Freddie James Prewitt‐Bey

                    Plaintiff,

 v.                                                        ORDER

 STATE OF MINNESOTA; DAVID DUFFY,
 Hennepin County Judge; MICHAEL O.
 FREEMAN, County Attorney; SAHRA
 HILLERANT, Assistant Attorney; GAY
 GLAZE, Public Defender; APPEALS
 COURT JUDGE NAME UNKNOWN;
 STATE SUPREME COURT JUDGE NAME
 UNKNOWN; MELISSA BANHAM,
 Investigator; EMILY MELLIGEN;
 MATTHEW ZACHARY; SHERILYNDA
 WHEELER, ADA Coordinator; AWA L.T.,
 SERGEANT OF ACU SEGREGATION
 UNIT; JOAN WOLFF, Hospital
 Administrator; CHRISTIAN, Hospital
 Supervisor; KELLY McELROY, Case
 Manager; ANDREA LYNN LOVETT,
 Senior Clinical Forensic Psychologist; DR.
 CRAANE, all in their official and
 individual capacities.1

                    Defendants.



      1
        On March 5, 2020, the Clerk’s Office docketed ECF No. 8 and labeled the
document: “Letter to Magistrate Judge/Request to Amend Complaint.” Logan‐Bey
styles this document as his “Second Amended Complaint” and purports to bring
several additional claims against new defendants not named in his first amended
complaint. Judge Thorson’s R&R addresses these additional claims, and the R&R’s
caption reflects the addition of the new defendants. This order does the same.
      CASE 0:20-cv-00407-PJS-BRT Document 23 Filed 05/18/20 Page 2 of 5



       William Earl Logan‐Bey, pro se.

       This matter is before the Court on plaintiff William Earl Logan‐Bey’s objection to

the April 2, 2020 Report and Recommendation (“R&R”) of Magistrate Judge Becky R.

Thorson.2 ECF No. 18. Judge Thorson recommends dismissing Logan‐Bey’s complaint

without prejudice for failure to state a claim and denying Logan‐Bey’s applications to

proceed in forma pauperis as moot. ECF No. 17. The Court has conducted a de novo

review. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Based on that review, the Court

overrules Logan‐Bey’s objection and adopts Judge Thorson’s R&R.

       Logan‐Bey’s objection to the R&R consists of several arguments regarding the

legality of his state‐court conviction and sentence for third‐degree criminal sexual

conduct.3 As Judge Thorson explained, Logan‐Bey’s attempt to raise these challenges in

a § 1983 action is barred by Heck v. Humphrey, 512 U.S. 477 (1994). If Logan‐Bey wishes

to challenge the legality of his conviction or sentence, he must seek permission from the



       2
        This order addresses both the arguments that Logan‐Bey raised in his initial
objection to the R&R, ECF Nos. 18–20, as well as those raised in the supplemental letters
and exhibits that Logan‐Bey has filed with the Court, ECF Nos. 21, 22.
       3
        Specifically, Logan‐Bey challenges the state court’s authority to try his case [ECF
No. 18 at 1–2; ECF No. 19 at 1; ECF No. 21 at 2], the sufficiency of the evidence against
him [ECF No. 18 at 4; ECF No. 19 at 1; ECF No. 20 at 5], the application of the state
sentencing guidelines [ECF No. 18 at 2; ECF No. 19 at 1], the validity of his waiver of the
right to counsel [ECF No. 20], and the state’s delay in bringing charges against him
[ECF No. 20 at 5]. Logan‐Bey also alleges prosecutorial misconduct in the course of his
trial [ECF No. 21 at 2].

                                            -2-
      CASE 0:20-cv-00407-PJS-BRT Document 23 Filed 05/18/20 Page 3 of 5



Eighth Circuit to file a second or successive application for a writ of habeas corpus.

28 U.S.C. § 2244(b); see Prewitt v. Reiser, No. 13‐CV‐2866 (JRT/LIB), 2014 WL 5325356

(D. Minn. Oct. 20, 2014) (denying Logan‐Bey’s first habeas petition); see also Eutzy v.

Tesar, 880 F.2d 1010, 1011 (8th Cir. 1989) (“Congress intended habeas corpus to be the

exclusive federal remedy for all who seek to attack state court convictions. A petitioner

may not obviate the comity concerns of exhaustion and procedural forfeiture by

substituting section 1983 for federal habeas corpus to attack a state court conviction.”

(internal citation omitted)).

       Logan‐Bey requests that this Court “[r]ecommend or order this case to be heard

and decided by the Supreme Court of the United States or Common law Court in

[Philadelphia, Pennsylvania].” ECF No. 18 at 3. But this Court has no authority to

order the United States Supreme Court to hear Logan‐Bey’s § 1983 claim, and there is

no basis for transferring this action to another jurisdiction. Logan‐Bey’s request is

therefore denied.

       Logan‐Bey also asks that this Court stay the adjudication of his § 1983 claim

pending the outcome of a lawsuit that he recently filed in state court.4 ECF No. 22 at 1.

Logan‐Bey has not identified the nature of his state‐court claims, nor has he explained


       4
        The lawsuit to which Logan‐Bey refers, Prewitt‐Bey v. Minnesota Department of
Corrections, No. 82‐CV‐20‐1602 (Minn. Dist. Ct. Apr. 15, 2020), was filed more than two
months after Logan‐Bey filed his § 1983 complaint in this case, and more than a week
after Judge Thorson issued the R&R recommending the dismissal of his complaint.

                                            -3-
      CASE 0:20-cv-00407-PJS-BRT Document 23 Filed 05/18/20 Page 4 of 5



how the resolution of that case will affect the present lawsuit. See Modern Equip. Co. v.

Cont’l W. Ins. Co., 146 F. Supp. 2d 987, 992 (S.D. Iowa 2001) (declining to stay

proceedings pending the outcome of a state‐court action where defendant failed to

show that the two cases “involve[] substantially identical issues” (citing Manley v.

Keystone Food Prods., Inc., 859 F.2d 80 (8th Cir. 1988))). Logan‐Bey’s first and second

amended complaints fall far short of pleading any plausible claim against any

defendant. Whatever the nature of Logan‐Bey’s state‐court action, the resolution of his

claims in that case cannot remedy the deficiencies of his complaints in this action.

                                          ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

the Court OVERRULES Logan‐Bey’s objection [ECF No. 18] and ADOPTS the April 20,

2020 R&R [ECF No. 17]. IT IS HEREBY ORDERED THAT:

       1.     Plaintiff’s first and second amended complaints [ECF Nos. 6, 8] are

              DISMISSED WITHOUT PREJUDICE for failure to state a claim.

       2.     Plaintiff’s applications to proceed in forma pauperis [ECF Nos. 2, 7] and

              his motion to answer [ECF No. 3] are DENIED AS MOOT.

       3.     Plaintiff is ordered to pay the unpaid balance of the statutory filing fee for

              this action in the manner prescribed by 28 U.S.C. § 1915(b)(2). The Clerk




                                            -4-
    CASE 0:20-cv-00407-PJS-BRT Document 23 Filed 05/18/20 Page 5 of 5



           of Court is directed to provide notice of this requirement to the authorities

           at the institution where Logan‐Bey is confined.

     LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: May 18, 2020                        s/Patrick J. Schiltz
                                           Patrick J. Schiltz
                                           United States District Judge




                                         -5-
